Citation Nr: 0703525	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mixed hearing loss of the right ear with 
sensorineural hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 and 
September 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In January 2006, the veteran testified at a hearing before 
the undersigned that took place at the RO.  

Also on appeal was the issue of entitlement to an evaluation 
in excess of 10 percent for service-connected post-operative 
residuals of a radical mastoidectomy and tympanoplasty with 
right otitis media.  The veteran withdrew his appeal 
concerning that issue at his January 2006 hearing.

The issues of entitlement to service connection for 
dermatitis and an evaluation in excess of 10 percent for 
service-connected mixed hearing loss of the right ear with 
sensorineural hearing loss of the left ear are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot is 
manifested by no more than mild symptomatology to include 
tenderness to palpation.

2.  The veteran is already in receipt of a 10 percent rating, 
the schedular maximum under Diagnostic Code 6260, for 
service-connected tinnitus whether perceived unilaterally, 
bilaterally, or otherwise.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  
The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2004 and August 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims, 
effectively informing the veteran to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matters are rendered moot in light of the Board's decision 
below in which the or claims are denied.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The Board acknowledges that the 
veteran received VA medical treatment after May 28, 2004, the 
last date of VA medical records in the claims file.  
According to the veteran's testimony in January 2006, 
however, these VA treatment records do not appear to be 
related to the issues decided herein.  The veteran has also 
been afforded VA medical examinations provided in furtherance 
of the issues decided herein.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot

The veteran's service-connected bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5267.  38 C.F.R. § 4.71a.  

Diagnostic Code 5276 applies to acquired flatfoot.  Under its 
terms, a 0 percent rating is assigned for mild, acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is assigned for moderate, 
acquired flatfoot with a weight- bearing line over or medial 
to great toe, inward bowing of the tendo achilles, and pain 
on manipulation and use of the feet, bilateral or unilateral.  
A 20 percent or 30 percent rating is assigned respectively 
for severe unilateral or bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 30 percent or 50 percent 
rating is assigned respectively for pronounced unilateral or 
bilateral acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances. 

On April 2004 VA feet examination, the examiner noted pain on 
palpation to the arch area of the feet.  There was full 
muscle strength with dorsiflexion, plantar flexion, 
inversion, and eversion.  There was a decrease in the medial 
longitudinal arch, and there was a valgus deformity of both 
heels.  There was bowing of the Achilles tendon on the right 
that was controlled by shoe inserts.  The veteran could not 
stand on his toes or heels, and he could not squat.  An X-ray 
study of the feet revealed bilateral pes planus and joint 
spaces that were within normal limits.  There was an inferior 
calcaneal spur on the right.  Also noted was bilateral os 
trigonum.  The radiologist's impression was of bilateral os 
trigonum and no evidence of degenerative changes.  The 
examiner diagnosed osteoarthritis of the midfoot bilaterally, 
bilateral plantar and posterior heel spurs, bilateral plantar 
fasciitis, and mild pes planus deformity.

Based on the foregoing findings, a 30 percent evaluation is 
not warranted.  The evidence does not reflect a severe 
disability picture.  Indeed, the veteran's bilateral pes 
planus deformity has been characterized as mild.  As well, 
there is no indication of marked deformity, pain on 
manipulation, swelling, or characteristic callosities.  
Absent such manifestations, a 30 percent evaluation for the 
veteran's service-connected bilateral foot disability is 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
The Board is of the view that no further compensation is 
warranted under these provisions because there has been no 
objective showing that functional loss due to pain and 
weakness has caused disability beyond that reflected on range 
of motion measurements.  As well, weakened movement, excess 
fatigability, and incoordination have not been shown 
regarding either foot.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected bilateral pes planus with plantar fasciitis 
and osteoarthritis of the midfoot has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.
Tinnitus

The veteran's service-connected tinnitus has been rated 10 
percent disabling under Diagnostic Code 6260.  38 C.F.R. 
§ 4.87.  Because the veteran filed his claim of increase 
after June 13, 2003, the current version of Diagnostic Code 
6260 is applicable.  See 68 Fed. Reg. 25823, May 14, 2003.

Effective June 13, 2003, Diagnostic Code 6260 provides a 
single level of disability.

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran is in receipt of the maximum available rating for 
tinnitus no matter what permutation is alleged.  As there is 
no legal basis upon which to award an increased rating for 
tinnitus, the veteran's appeal must be denied.  Id.; See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected tinnitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwel, 
supra.; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 10 percent for the service-
connected bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot is denied.

An evaluation in excess of 10 percent for service-connected 
tinnitus is denied.


REMAND

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no- 
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

On pre-induction medical examination, no disorders of the 
skin were found.  In November 1952, approximately two months 
following enlistment, dry scaling on the legs was noted.  In 
November 1953, eczema and dry skin on the legs was diagnosed.  
At approximately the same time, dermatitis of both legs was 
diagnosed, and the examiner noted "L.O.D. (line of duty) no 
E.P.T.S. (existed prior to service)."  On separation, in 
September 1954, the veteran's skin was found to be normal.  

On May 2004 VA skin examination, the veteran reported that he 
sought treatment for skin problems immediately after service.  
However, he asserted that after ear surgery in 1978, he broke 
out in a rash that has recurred since.  Currently, the 
veteran reported eruptions in the legs and upper extremities.  
On examination, there was no active dermatitis.  The examiner 
diagnosed lichen planus with areas of chronic dermatitis of 
the elbows, legs, and ankles.  The examiner failed to provide 
an opinion regarding the etiology of the diagnosed 
dermatologic conditions.  

At his January 2006 hearing, the veteran indicated that his 
hearing was last evaluated one year prior.  The record does 
not contain a copy of any VA audiologic examination report 
dated in 2005.  Thus, all East Orange, New Jersey VA Medical 
Center (MC) clinical records to include audiologic records 
dated from May 29, 2004 to the present must be associated 
with the claims file.  

Also, because the veteran has not been apprised of the 
Court's holding in Dingess/Hartman, a corrective VCAA letter 
must be sent to him.  The letter must include appropriate 
information related to effective dates.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim of entitlement to an 
increased rating for mixed hearing loss of 
the right ear with sensorineural hearing 
loss of the left ear on appeal, as held by 
the Court in Dingess/Hartman.

2.  Associate with the claims file all 
East Orange VAMC clinical records 
including audiologic records dated from 
May 29, 2004 to the present.

3.  Schedule a VA dermatology examination 
to determine the existence and etiology of 
any currently manifested skin disorder.  
The claims file must be made available for 
the examiner to review and the examination 
report should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested skin disorder is related to the 
veteran's active service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician. The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  Readjudicate the claims in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  It must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


